DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed September 2, 2021.
	Claims 1, 3-7, 9-13, 20 and 22-35 are pending.  Claims 2, 8, 14-19 and 21 were canceled.  Claims 1, 20, 27 and 34 are amended.  Claims 1, 20 and 27 are independent.
Allowable Subject Matter
Claims 1, 3-7, 9-13, 20 and 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited dummy wordline driver coupled to the first part of the dummy wordline between the controller and the gate of the pMOSFET, wherein the dummy wordline driver is also coupled to the first part of the dummy wordline between the controller and the gate of the pass nMOSFET of each dummy cell of the first type, and wherein the dummy wordline driver is electrically isolated from the second part of the dummy wordline, in combination with the other limitations.
With respect to independent claim 20, there is no teaching or suggestion in the prior art of record to provide the recited dummy wordline driver coupled to the first part of the dummy wordline between the controller and the gate of the pMOSFET, wherein the dummy wordline driver is also coupled to the first part of the dummy wordline 
With respect to independent claim 27, there is no teaching or suggestion in the prior art of record to provide the recited dummy wordline driver coupled to the first part of the dummy wordline, wherein the dummy wordline driver is electrically isolated from the second part of the dummy wordline, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825